Name: 82/476/EEC: Council Decision of 12 July 1982 appointing an alternate member of the Advisory Committee on the Training of Dental Practitionerse
 Type: Decision
 Subject Matter: nan
 Date Published: 1982-07-22

 Avis juridique important|31982D047682/476/EEC: Council Decision of 12 July 1982 appointing an alternate member of the Advisory Committee on the Training of Dental Practitionerse Official Journal L 214 , 22/07/1982 P. 0015 - 0015*****COUNCIL DECISION of 12 July 1982 appointing an alternate member of the Advisory Committee on the Training of Dental Practitioners (82/476/EEC) THE COUNCIL OF THE EUROPEAN COMMUNITIES, Having regard to Council Decision 78/688/EEC of 25 July 1978 setting up an Advisory Committee on the Training of Dental Practitioners (1), and in particular Articles 3 and 4 thereof, Whereas by its Decision 80/376/EEC (2) the Council appointed Mr Penne as an alternate member for the period ending on 25 March 1983; Whereas on 15 June 1982 the French Government nominated Mr Sangiuolo as a replacement for Mr Penne, alternate member of the abovementioned Committee, HAS DECIDED AS FOLLOWS: Sole Article Mr Sangiuolo is hereby appointed alternate member of the Advisory Committee on the Training of Dental Practitioners in place of Mr Penne for the remainder of the latter's term of office, which runs until 25 March 1983. Done at Brussels, 12 July 1982. For the Council The President I. NOERGAARD (1) OJ No L 233, 24. 8. 1978, p. 15. (2) OJ No L 93, 10. 4. 1980, p. 22.